DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 contain allowable subject matter over the prior art of record.
The following is an examiner’s statement of reasons for allowance:
The claimed invention is directed to a playback device that performs playback of six degrees of
freedom (6DoF) content according to a received operation. The independent claim identifies the feature of “a control unit that sets the point-of-time in the processing unit according to the received operation, extracts the frame generated by the processing unit according to a set playback speed, and displays the extracted frames on a display unit in chronological order, wherein the control unit, when having acquired identification information, calculates a first point-of-time obtained by turning back a time from a current point-of-time for a first duration-of-time satisfying a first predetermined condition on the playback time axis based on the acquired identification information, and newly sets the calculated first point-of-time in the processing unit, and the processing unit generates a video in which the frames from the first point-of-time are arranged in chronological order based on at least a part of the acquired 6DoF content, the set position and orientation of the viewpoint, and the first point-of-time newly set by the control unit”. The closest prior art, Naka Toshiya et al discloses Method and apparatus for transmitting 3-dimensional virtual space data streams, either taken singularly or in combination fails to anticipate or render the above underlined limitations obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
JP-4277066-B2 discloses an image processing apparatus and image processing method which includes display a video captured by a virtual camera.
Naka Toshiya et al discloses Method and apparatus for transmitting 3-dimensional virtual space data streams.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT CHEVALIER whose telephone number is (571)272-7374. The examiner can normally be reached Campus M-W 11:00-7:30 and Telework TH-F 11:00-7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thai Tran can be reached on 571-272-7382. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT CHEVALIER/Examiner, Art Unit 2484                                                                                                                                                                                                        June 4, 2022.